          Case 3:20-cv-01283-VC Document 73 Filed 10/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 BEOWULF VON PRINCE,
                                                    20-cv-01283-VC
                Plaintiff,

         v.                                         JUDGMENT

 DSM NUTRITIONAL PRODUCTS LLC, et
 al.,
                Defendant.


       The Court, having dismissed this case without leave to amend, now enters judgment in
favor of the defendants and against the plaintiff. The Clerk of Court is directed to close the case.
       IT IS SO ORDERED.

Dated: October 5, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
